Appellant was given 90 days in jail for misdemeanor theft *Page 559 
in that it was alleged that he took one electric fan of the value of $25.00 from Wallace Reilly.
It is shown that a certain electric Diehl fan, white in color, the property of Mr. Reilly, was taken from his possession without his consent; that thereafter, in a search of appellant's home, this fan was found on the floor of a closet in the kitchen.
The trial court correctly gave a charge on circumstantial evidence. See Branch's Ann. Tex. P. C., p. 1340, sec. 2478, and many cases there cited.
Bill of Exceptions No. 1 complains because the fan alleged to have been stolen was not shown to have been found in appellant's home. The record does not bear this out. Mr. Duncan, the officer who testified as to the finding of the fan, stated that he found it in appellant's home.
Bill of Exceptions No. 2 complains of many questions, all in the same bill, and most of his objections were sustained; and where requested, it seems that the trial court instructed the jury to disregard the question. Suffice it to say that we do not think that any error is manifested in said bill.
The judgment will therefore be affirmed.